Exhibit 10.1

SECOND AMENDMENT

THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of
August 24, 2006, by and between TWO NORTH RIVERSIDE PLAZA JOINT VENTURE LIMITED
PARTNERSHIP, an Illinois limited partnership, sole beneficiary of LaSalle
National Trust, N.A., successor trustee under Trust Agreement dated June 26,
1969 and known as Trust No. 39712 (“Landlord”) by its agent, EQUITY OFFICE
PROPERTIES MANAGEMENT CORP., a Delaware corporation, and REWARDS NETWORK INC., a
Delaware corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant (formerly known as iDine Rewards Network Inc.) are
parties to that certain lease dated May 5, 2003, as amended by instrument dated
May 8, 2006 (“First Amendment”) (collectively the “Lease”). Pursuant to the
Lease, Landlord has leased to Tenant space currently containing approximately
24,665 rentable square feet (the “Premises”) described as Suite Nos. 235 and 950
on the 2nd and 9th floors of the building commonly known as Two North Riverside
Plaza located at Two North Riverside Plaza, Chicago, Illinois (the “Building”).

 

B. Tenant has requested that additional space containing approximately 4,056
rentable on the 2nd floor of the Building shown on Exhibit A hereto (the
“Expansion Space”) be added to the Premises and that the Lease be appropriately
amended and Landlord is willing to do the same on the following terms and
conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Expansion and Effective Date. Effective as of the Expansion Effective Date
(defined below), the Premises, as defined in the Lease, is increased from 24,665
rentable square feet on the 2nd and 9th floors to 28,721 rentable square feet on
the 2nd and 9th floors by the addition of the Expansion Space, and from and
after the Expansion Effective Date, the Premises and the Expansion Space,
collectively, shall be deemed the Premises, as defined in the Lease. The Term
for the Expansion Space shall commence on the Expansion Effective Date and end
on the Extended Termination Date, as defined in the First Amendment. The
Expansion Space is subject to all the terms and conditions of the Lease except
as expressly modified herein and except that Tenant shall not be entitled to
receive any allowances, abatements or other financial concessions granted with
respect to the Premises unless such concessions are expressly provided for
herein with respect to the Expansion Space.

 

  1.01. The “Expansion Effective Date” shall be the later to occur of
(i) September 1, 2006 (“Target Expansion Effective Date”), and (ii) the date
upon which the Landlord Work (as defined in the Work Letter attached as
Exhibit B hereto) in the Expansion Space has been substantially completed;
provided, however, that if Landlord shall be delayed in substantially completing
the Landlord Work in the Expansion Space as a result of the occurrence of a
Tenant Delay (defined below), then, for purposes of determining the Expansion
Effective Date, the date of substantial completion shall be deemed to be the day
that said Landlord Work would have been substantially completed absent any such
Tenant Delay(s). A “Tenant Delay” means any act or omission of Tenant or its
agents, employees, vendors or contractors that actually delays substantial
completion of the Landlord Work, including, without limitation, the following:

 

  a. Tenant’s failure to furnish information or approvals within any time period
specified in the Lease or this Amendment, including the failure to prepare or
approve preliminary or final plans by any applicable due date;

 

  b. Tenant’s selection of equipment or materials that have long lead times
after first being informed by Landlord that the selection may result in a delay;

 

  c. Changes requested or made by Tenant to previously approved plans and
specifications;

 

1



--------------------------------------------------------------------------------

  d. The performance of work in the Expansion Space by Tenant or Tenant’s
contractor(s) during the performance of the Landlord Work; or

 

  e. If the performance of any portion of the Landlord Work depends on the prior
or simultaneous performance of work by Tenant, a delay by Tenant or Tenant’s
contractor(s) in the completion of such work.

The Expansion Space shall be deemed to be substantially completed on the date
that Landlord reasonably determines that all Landlord Work has been performed
(or would have been performed absent any Tenant Delays), other than any details
of construction, mechanical adjustment or any other matter, the noncompletion of
which does not materially interfere with Tenant’s use of the Expansion Space.
The adjustment of the Expansion Effective Date and, accordingly, the
postponement of Tenant’s obligation to pay Rent on the Expansion Space shall be
Tenant’s sole remedy and shall constitute full settlement of all claims that
Tenant might otherwise have against Landlord by reason of the Expansion Space
not being ready for occupancy by Tenant on the Target Expansion Effective Date.

 

  1.02. In addition to the postponement, if any, of the Expansion Effective Date
as a result of the applicability of Section 1.01. of this Amendment, the
Expansion Effective Date shall be delayed to the extent that Landlord fails to
deliver possession of the Expansion Space for any other reason (other than
Tenant Delays by Tenant), including but not limited to, holding over by prior
occupants. Any such delay in the Expansion Effective Date shall not subject
Landlord to any liability for any loss or damage resulting therefrom. If the
Expansion Effective Date is delayed, the Extended Termination Date under the
Lease shall not be similarly extended.

 

2. Base Rent. In addition to Tenant’s obligation to pay Base Rent for the
Premises, Tenant shall pay Landlord Base Rent for the Expansion Space as
follows:

 

Months of Term or
Period   Annual Rate Per Square
Foot   Monthly Base Rent 09/01/06 – 08/31/07   $ 16.25   $ 5,492.50 09/01/07 –
08/31/08   $ 16.75   $ 5,661.50 09/01/08 – 08/31/09   $ 17.25   $ 5,830.50
09/01/09 – 08/31/10   $ 17.75   $ 5,999.50 09/01/10 – 08/31/11   $ 18.25   $
6,168.50

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

Landlord and Tenant acknowledge that the foregoing schedule is based on the
assumption that the Expansion Effective Date is the Target Expansion Effective
Date. If the Expansion Effective Date is other than the Target Expansion
Effective Date, the schedule set forth above with respect to the payment of any
installment(s) of Base Rent for the Expansion Space shall be appropriately
adjusted on a per diem basis to reflect the actual Expansion Effective Date, and
the actual Expansion Effective Date shall be set forth in a confirmation letter
to be prepared by Landlord. However, the effective date of any increases or
decreases in the Base Rent rate shall not be postponed as a result of an
adjustment of the Expansion Effective Date as provided above.

 

3. Security Deposit. Waived.

 

4. Tenant’s Pro Rata Share. For the period commencing with the Expansion
Effective Date and ending on the Extended Termination Date, Tenant’s Pro Rata
Share for the Expansion Space is 0.7907%.

 

5. Expenses and Taxes. For the period commencing with the Expansion Effective
Date and ending on the Extended Termination Date, Tenant shall pay for Tenant’s
Pro Rata Share of Expenses and Taxes applicable to the Expansion Space in
accordance with the terms of the Lease, provided, however, during such period,
the Base Year for the computation of Tenant’s Pro Rata Share of Expenses and
Taxes applicable to the Expansion Space is 2006.

 

6. Improvements to Expansion Space.

 

  6.01. Condition of Expansion Space. Tenant has inspected the Expansion Space
and agrees to accept the same “as is” without any agreements, representations,

 

2



--------------------------------------------------------------------------------

understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment.

 

  6.02. Responsibility for Improvements to Expansion Space. Landlord shall
perform improvements to the Expansion Space in accordance with the Work Letter
attached hereto as Exhibit B.

 

7. Early Access to Expansion Space. If Tenant is permitted to take possession of
the Expansion Space before the Expansion Effective Date, such possession shall
be subject to the terms and conditions of the Lease and this Amendment and
Tenant shall pay Base Rent and Additional Rent applicable to the Expansion Space
to Landlord for each day of possession prior to the Expansion Effective Date.
However, except for the cost of services requested by Tenant (e.g. freight
elevator usage), Tenant shall not be required to pay Rent for the Expansion
Space for any days of possession before the Expansion Effective Date during
which Tenant, with the approval of Landlord, is in possession of the Expansion
Space for the sole purpose of performing improvements or installing furniture,
equipment or other personal property.

 

8. Miscellaneous.

 

  8.01. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment. Tenant agrees that neither
Tenant nor its agents or any other parties acting on behalf of Tenant shall
disclose any matters set forth in this Amendment or disseminate or distribute
any information concerning the terms, details or conditions hereof to any
person, firm or entity without obtaining the express written consent of
Landlord.

 

  8.02. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  8.03. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  8.04. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

  8.05. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  8.06. Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this Amendment. Tenant agrees to indemnify and hold
Landlord, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, mortgagee(s) and agents, and the respective principals and
members of any such agents (collectively, the “Landlord Related Parties”)
harmless from all claims of any brokers claiming to have represented Tenant in
connection with this Amendment. Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this Amendment. Landlord
agrees to indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.

 

  8.07. Each signatory of this Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second Amendment
as of the day and year first above written.

 

  LANDLORD:   TWO NORTH RIVERSIDE PLAZA JOINT VENTURE LIMITED PARTNERSHIP, an
Illinois limited partnership, sole beneficiary of LaSalle National Trust, N.A.,
successor trustee under Trust Agreement dated June 26, 1969 and known as Trust
No. 39712     By:  

Equity Office Properties Management Corp.,

a Delaware corporation, as agent

    By:  

/s/ C.J. Dempsey

    Name:   C.J. Dempsey     Title:   Assistant Vice President of Leasing  
TENANT:  

REWARDS NETWORK INC.,

a Delaware corporation

        By:  

/s/ Adrienne L. Virgilio

    Name:   Adrienne L. Virgilio     Title:  

Senior Vice President, Human Resources and

Administration

 

4